FILED
                            NOT FOR PUBLICATION                             APR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30207

               Plaintiff - Appellee,             D.C. No. 2:10-cr-02140-FVS

 v.
                                                 MEMORANDUM*
ALFREDO MENDOZA-ALVAREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Alfredo Mendoza-Alvarez appeals from the revocation of supervised release

and six-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Mendoza-Alvarez’s counsel has filed a brief



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that the appeal is moot, along with a motion to withdraw as counsel of

record.

      We agree that the appeal is moot because Mendoza-Alvarez has fully served

his custodial sentence and is not subject to an additional term of supervised release.

See Spencer v. Kemna, 523 U.S. 1, 14 (1998); United States v. Palomba, 182 F.3d
1121, 1123 (9th Cir. 1999). We, therefore, dismiss the appeal.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-30207